 Case 1:18-cv-00728-LPS Document 42 Filed 11/05/18 Page 1 of 3 PageID #: 326



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

FIREMEN'S RETIREMENT SYSTEM OF
ST. LOUIS, Derivatively on Behalf of
UNITEDHEALTH GROUP
INCORPORATED,

                   Plaintiff,           C.A. No. 1:18-cv-00728-LPS

      v.

STEPHEN J. HELMSLEY, DAVID S.
WICHMANN, RICHARD T. BURKE,
WILLIAM C. BALLARD, JR., MICHELE
J. HOOPER, RODGER A. LAWSON,
GLENN M. RENWICK, KENNETH I.
SHINE, GAIL R. WILENSKY, WILLIAM
W. MCGUIRE, GEORGE L. MIKAN III,
PATRICK J. ERLANDSON, ROBERT J.
DARRETTA, JAMES A. JOHNSON,
THOMAS H. KEAN, MARY O.
MUNDINGER, ROBERT L. RYAN,
DONNA E. SHALALA, and WILLIAM G.
SPEARS,

                   Defendants,

      -and-

UNITEDHEALTH GROUP
INCORPORATED, a Delaware corporation,

                  Nominal Defendant.



                           PLAINTIFF'S STATUS REPORT
    Case 1:18-cv-00728-LPS Document 42 Filed 11/05/18 Page 2 of 3 PageID #: 327



         Pursuant to the Court's July 9, 2018 Order (D.I. 40), plaintiff Firemen's Retirement

System of St. Louis ("Plaintiff") hereby submits this status report to apprise the Court on the

progress of the related litigation in Delaware state court.

         As noted in Plaintiff's last status report (D.I. 41), Amalgamated Bank, Coral Springs

Police Officers' Retirement Plan, and Central Laborers Pension Fund's (collectively, the

"Intervenors") motions to intervene in and stay this action pending resolution of their 220

Action 1 (D.I. 29, 32) were granted by the Court on July 9, 2018. (D.I. 40.) The Court's order

also directed Plaintiff to provide updates on the progress of the 220 Action every sixty days.

(Id.)

         In the 220 Action, UnitedHealth filed an appeal from the Chancery Court's order

allowing Intervenors to inspect certain of UnitedHealth's books and records. 2 (See D.I. 31-5.)

Briefing on the appeal was completed on July 3, 2018, and oral argument was held on October

24, 2018. On October 26, 2018, the Delaware Supreme Court entered an order affirming the

Chancery Court's order. UnitedHealth Grp. Inc. v. Amalgamated Bank as Tr. for Longview

Largecap 500 Index Fund, No. 162,2018, 2018 WL 5309957 (Del. Oct. 26, 2018). Intervenors

are in the process of reviewing the books and records produced by UnitedHealth and the parties

in this action will confer regarding next steps once that review is complete.




1
  "220 Action" refers to In re UnitedHealth Group, Inc. Section 220 Litigation, Consol. C.A. No.
2017-0681-TMR (Del. Ch.), Intervenors' action pending in the Court of Chancery of the State of
Delaware ("Chancery Court") seeking to enforce their right to inspect books and records of
UnitedHealth Group, Inc. ("UnitedHealth") pursuant to 8 Del. C. § 220 ("Section 220") related to
the wrongdoing alleged in this action.
2
    UnitedHealth Group, Inc. v. Amalgamated Bank, et al., No. 162, 2018 (Del.).


                                                -2-
 Case 1:18-cv-00728-LPS Document 42 Filed 11/05/18 Page 3 of 3 PageID #: 328



Dated: November 5, 2018                Respectfully submitted,

                                       COOCH AND TAYLOR, P.A.

                                       /s/ Blake A. Bennett
                                       Blake A. Bennett (#5133)
OF COUNSEL:                            The Brandywine Building
                                       1000 West Street, 10th Floor
ROBBINS ARROYO LLP                     Post Office Box 1680
Brian J. Robbins                       Wilmington, DE 19899
George C. Aguilar                      Telephone: (302) 984-3800
Eric M. Carrino                        Facsimile: (302) 984-3939
600 B Street, Suite 1900               bbennett@coochtaylor.com
San Diego, CA 92101
Telephone: (619) 525-3900              Attorneys for Plaintiff Firemen's Retirement
Facsimile: (619) 525-3991              System of St. Louis
brobbins@robbinsarroyo.com
gaguilar@robbinsarroyo.com
ecarrino@robbinsarroyo.com




                                    -3-
